     Case 1:15-cr-00360-LAP Document 168 Filed 09/18/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN COLL,

                   Petitioner,                19 Civ. 6526 (LAP)
                                               15 Cr. 360 (LAP)
-against-
                                                       ORDER
UNITED STATES OF AMERICA,

                   Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Petitioner Brian Coll’s letter

dated September 3, 2020, requesting an update on his pro se motion

to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255 (dkt. no. 12 in 19 Civ. 6526).         In that letter, Mr. Coll

notes that the Government has yet to respond to his petition and

that it has been approximately a year since the last correspondence

concerning his § 2255 motion.     (Id.)

     In short, the Government has not yet responded to Mr. Coll’s

petition under 28 U.S.C. § 2255 because it is not yet required to

do so based on the Court’s prior orders.        On September 20, 2019,

the Government moved for an order determining that Mr. Coll has

waived   the   attorney-client    privilege     with    respect   to   his

communications with counsel relevant to his claims of ineffective

assistance.    (See dkt. no. 6 in 19 Civ. 6526.)          In that motion,

the Government requested that its time to respond to Mr. Coll’s

petition be extended from September 23, 2019 to 30 days after the

                                   1
      Case 1:15-cr-00360-LAP Document 168 Filed 09/18/20 Page 2 of 11




eventual resolution of the motion concerning Mr. Coll’s purported

waiver of the attorney-client privilege.                 (Id.)       On September 23,

2019, the Court granted the Government’s request for said extension

and gave Mr. Coll two weeks to respond to the Government’s motion

concerning the waiver of attorney-client privilege.                     (See dkt. no.

8 in 19 Civ. 6526.)       Mr. Coll never filed a response and the Court

has yet to rule on the Government’s motion.                    This means that the

condition    that    would      trigger    the    Government’s        obligation    to

respond to Mr. Coll’s § 2255 petition, i.e., the resolution of the

Government’s motion concerning the attorney-client privilege, has

yet to occur.

      Given the above, and to hasten the adjudication of Mr. Coll’s

pending § 2255 petition, Mr. Coll shall respond to the Government’s

motion   concerning       his    alleged       waiver   of     the   attorney-client

privilege no later than 21 days after service of this order.                        If

Mr.   Coll   fails   to    file    a   response         in    that   timeframe,    the

Government’s motion regarding Mr. Coll’s alleged waiver of the

attorney-client privilege shall be sub judice.                        For Mr. Coll’s

reference, a copy of the Government’s motion is attached hereto.

      Although Mr. Coll did not raise it in his latest letter, a

review of the docket called to the Court’s attention a separate

issue.   On May 28, 2020, Mr. Coll submitted a letter to the Court

in which he requested that the Court contact the Bureau of Prisons

in order to effect compassionate release.                    (See dkt. no. 10 in 19

                                           2
     Case 1:15-cr-00360-LAP Document 168 Filed 09/18/20 Page 3 of 11




Civ. 6526.)     The Court construed that letter to be a pro se motion

for compassionate release and ordered the Government to respond to

Mr. Coll’s motion no later than June 8, 2020.       (See dkt. no. 11 in

19 Civ. 6526.)    The Government has not yet responded to Mr. Coll’s

request.

     Accordingly, the Government shall respond to Mr. Coll’s pro

se motion for compassionate release within 21 days of the date

hereof.    Mr. Coll may file a reply no later than 14 days after

service    of   the   Government’s   opposition   to   his   motion    for

compassionate release.

                               CONCLUSION

     In light of the foregoing:

  1) Mr. Coll shall respond to the Government’s motion for an order
     determining that Mr. Coll has waived the attorney-client
     privilege with respect to his communications with counsel
     relevant to his claims of ineffective assistance (dkt. no. 6
     in 19 Civ. 6526) no later than 21 days after service of this
     order. Should Mr. Coll fail to file a response in the time
     allotted, the Government’s motion shall be sub judice.

  2) The Government shall respond to Mr. Coll’s pro se motion for
     compassionate release (dkt. no. 10 in 19 Civ. 6526) within 21
     days of the date hereof. Mr. Coll may file a reply no later
     than 14 days after the service of the Government’s opposition
     to his request for compassionate release.
  The Clerk of the Court is respectfully directed to mail a copy

of this order and the attached motion to Mr. Coll.

SO ORDERED.

Dated:     New York, New York
           September 18, 2020

                                     3
Case 1:15-cr-00360-LAP Document 168 Filed 09/18/20 Page 4 of 11




                      __________________________________
                      LORETTA A. PRESKA
                      Senior United States District Judge




                              4
     Case
      Case1:15-cr-00360-LAP
            1:19-cv-06526-LAPDocument
                              Document168
                                        6 Filed
                                          Filed 09/20/19
                                                09/18/20 Page
                                                         Page 15 of
                                                                 of 711




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X
                                                                         :
BRIAN COLL,                                                              :
                                                                         :   15 Cr. 360 (LAP)
                                    Petitioner,                          :   19 Civ. 6526 (LAP)
                                                                         :
                              - against -                                :
                                                                         :
UNITED STATES OF AMERICA,
                                                                         :
                                    Respondent.                          :
                                                                         :
                                                                         :
------------------------------------------------------------------------ X

        GOVERNMENT’S MOTION FOR AN ORDER DETERMINING THAT
             BRIAN COLL HAS WAIVED THE ATTORNEY-CLIENT
         PRIVILEGE WITH RESPECT TO HIS COMMUNICATIONS WITH
      COUNSEL RELEVANT TO HIS CLAIMS OF INEFFECTIVE ASSISTANCE

        The United States of America, by its attorney, Geoffrey S. Berman, United States

Attorney for the Southern District of New York, Martin S. Bell and Jeannette A. Vargas,

Assistant United States Attorneys, of counsel, respectfully moves this Court to enter an

Order that Brian Coll has waived the attorney-client privilege with respect to his

communications with counsel relevant to his claims of ineffective assistance of that

counsel.

        In addition, the Government requests that its time to respond to Coll’s Section

2255 motion be extended from September 23, 2019 to 30 days after the resolution of this

application. This is the Government’s first request for an extension of time. The

Government has not sought Mr. Coll’s consent to this request because he is pro se and

incarcerated.

        As grounds for this motion the Government relies on the following facts and

                                                     1
     Case
      Case1:15-cr-00360-LAP
            1:19-cv-06526-LAPDocument
                              Document168
                                        6 Filed
                                          Filed 09/20/19
                                                09/18/20 Page
                                                         Page 26 of
                                                                 of 711




authorities.

                                            Facts

        On September 14, 2017, this Court entered a judgment of conviction following a

jury verdict finding Brian Coll guilty of violating the civil rights of the late Ronald Spear,

with death resulting, and certain offenses related to the attempt to cover up that offense.

The Court sentenced Coll to 360 months’ imprisonment on the civil rights count,

concurrent with 240 months’ imprisonment on each of the remaining four counts of

conviction, to be followed by five years of supervised release, and a $500 special

assessment. On March 14, 2019, the Second Circuit affirmed Coll’s conviction in all

respects.

        On July 8, 2019, Coll submitted a motion pursuant to 28 U.S.C. § 2255 to vacate,

set aside or correct his sentence. In support of that motion, Coll claims that his various

appointed counsel were constitutionally ineffective in a number of respects. Most

relevantly, Coll claims that counsel failed to convey to him a plea offer purportedly

made, and that his counsel informed him of this after his conviction. (Motion Under 28

U.S.C. § 2255 To Vacate, Set Aside, Or Correct Sentence by a Person in Federal Custody

(“Mot.”), 6-7). Coll further claims that he received ineffective assistance on appeal.

(Mot. 10)

        The Court, by Order dated July 25, 2019, directed the Government to file a

response to Coll’s Section 2255 Motion. In an effort to learn what light Coll’s appointed

trial counsel, could shed on his claims, the Government spoke by telephone with Mr. Sam

Schmidt, Esq., and sent him a copy of Coll’s Section 2255 Motion. (Affirmation of


                                              2
     Case
      Case1:15-cr-00360-LAP
            1:19-cv-06526-LAPDocument
                              Document168
                                        6 Filed
                                          Filed 09/20/19
                                                09/18/20 Page
                                                         Page 37 of
                                                                 of 711




AUSA Martin S. Bell, dated September 20, 2019, ¶ 2). Mr. Schmidt, however, was

unwilling to discuss with the Government his conversations with Coll, believing that the

conversations may still be protected by the attorney-client privilege. (Id.). Mr. Schmidt

therefore requested that the Government seek an order to the effect that Coll had waived

the attorney-client privilege with respect to communications relevant to his claims of

ineffective assistance of counsel. (Id.).

       While Mr. Coll’s claims relate most directly to Mr. Schmidt’s representation,

certain claims, liberally construed, may relate to that of his co-counsel, Mr. Joshua

Dratel’s representation as well. In the interest of efficiency, the Government requests an

order that applies to Coll’s communications with all of his counsel relevant to his

ineffective assistance of counsel claims.

       The Government’s response to Coll’s 2255 Motion remains due on September 23,

2019. The Government has completed most of its response to Coll’s Section 2255

Motion, but has not finished it because it has not been able to consult with counsel fully

regarding Coll’s ineffective assistance claims prior to the resolution of this application.

                                            Discussion

       It is well established that “the attorney-client privilege cannot at once be used as a

shield and a sword.” United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991)

(citations omitted). The “privilege may implicitly be waived when defendant asserts a

claim that in fairness requires examination of protected communications.” Id. (citations

omitted).

       More specifically, “‘[i]t has long been the rule in the federal courts that, where a


                                                3
     Case
      Case1:15-cr-00360-LAP
            1:19-cv-06526-LAPDocument
                              Document168
                                        6 Filed
                                          Filed 09/20/19
                                                09/18/20 Page
                                                         Page 48 of
                                                                 of 711




habeas petitioner raises a claim of ineffective assistance of counsel, he waives the

attorney-client privilege as to all communications with his allegedly ineffective lawyer.’”

Frias v. United States, No. 09 Civ. 2537, 2009 WL 1437797, at *1 (S.D.N.Y. May 20,

2009) (quoting In re Lott, 424 F.3d 446, 457-58 (6th Cir. 2005) (quoting Bittaker v.

Woodford, 331 F.3d 715, 720 (9th Cir. 2003) (en banc)) (other citations omitted)); see

Graziose v. United States, No. 03 Civ. 8109, 2004 WL 102699, at *1 (S.D.N.Y. Jan. 21,

2004) (“When a convicted defendant raises an argument that his counsel was ineffective

and bases that contention on privileged communications with his attorney, the attorney-

client privilege is waived as to the contents of those discussions”) (citations omitted);

Tasby v. United States, 504 F.2d 332, 336 (8th Cir. 1974) (“[w]hen a client calls into

public question the competence of his attorney, the privilege is waived”).

       Moreover, the Second Circuit requires “that ‘except in highly unusual

circumstances,’ the assertedly ineffective attorney should be afforded ‘an opportunity to

be heard and to present evidence, in the form of live testimony, affidavits, or briefs.’”

Bloomer v. United States, 162 F.3d 187, 194 (2d Cir. 1998) (quoting Sparman v.

Edwards, 154 F.3d 51, 52 (2d Cir. 1998)); see United States v. Dukes, 727 F.2d 34, 41

n.6 (2d Cir. 1984) (“In the event that counsel accused of being incompetent is not called

to testify or present evidence, the district court, before making any determination that

counsel was incompetent, should provide counsel with that opportunity”); see also

McKee v. United States, 167 F.3d 103, 108-09 (2d Cir. 1999) (remanding to provide

allegedly ineffective attorney an opportunity be heard).

       In this case, petitioner’s claims rest in large measure on conversations that


                                              4
     Case
      Case1:15-cr-00360-LAP
            1:19-cv-06526-LAPDocument
                              Document168
                                        6 Filed
                                          Filed 09/20/19
                                                09/18/20 Page
                                                         Page 59 of
                                                                 of 711




allegedly took place or should have taken place between Coll and his counsel. Petitioner

claims that Schmidt failed to deliver him a plea offer from the Government, and

subsequent to the trial, Schmidt informed him of that failure. By making these claims,

Coll plainly has waived any privilege that attached to his communications (or lack of

communications) with his counsel relevant to his claims. And while counsel have a duty

to maintain confidential information obtained during their representation of Coll, a

“lawyer may reveal or use confidential information to the extent that the lawyer

reasonably believes necessary . . . to defend the lawyer . . . against an accusation of

wrongful conduct . . . or to comply with other law or court order.” 22 NYCRR Part 1200

(N.Y. Rules of Professional Conduct), Rule 1.6(b).

                                        Conclusion

       For the reasons set forth above, the Government respectfully requests that the

Court issue an order to the effect that Coll has waived the attorney-client privilege with

respect to communications with his counsel that are relevant to Coll’s claims of

ineffective assistance of counsel made in his Section 2255 Motion. In addition, the




                                              5
    Case
      Case
         1:15-cr-00360-LAP
           1:19-cv-06526-LAPDocument
                              Document
                                     1686 Filed 09/18/20
                                                09/20/19 Page 10
                                                              6 ofof711




Government requests that the Court permit the Government 30 days following the

resolution of this application to respond to Coll’s Section 2255 Motion.


Dated: New York, New York
       September 20, 2019

                                             Respectfully submitted,


                                             _/s/ Martin S. Bell ___________________
                                             Martin S. Bell
                                             Assistant United States Attorney
                                             (212) 637-2463




                                            6
    Case
      Case
         1:15-cr-00360-LAP
           1:19-cv-06526-LAPDocument
                              Document
                                     1686 Filed 09/18/20
                                                09/20/19 Page 11
                                                              7 ofof711




                            CERTIFICATE OF SERVICE

        I, Martin S. Bell, Assistant United States Attorney for the Southern District of
New York, hereby certify that on September 20, 2019, I caused a copy of the foregoing
Motion for an Order Determining that Brian Collhas Waived the Attorney-Client
Privilege with Respect to his Communications with Counsel Relevant to his Claims of
Ineffective Assistance, along with a copy of the related Affirmation in Support of the
Motion, to be served by First Class mail upon the following:


       Brian Coll
       ID No. 72289-054
       FCI - Williamsburg
       P.O. Box 340
       Salters, SC 29590

       Sam A. Schmidt, Esq.
       Law Office of Sam A. Schmidt
       115 Broadway, Suite 1704
       New York, NY 10006

       Joshua Lewis Dratel, Esq.
       Law Offices of Joshua L. Dratel, P.C.
       29 Broadway, Suite 1412
       New York, NY 10006

Dated: New York, New York
       September 20, 2019


                                             __/s/ Martin S. Bell________
                                             Martin S. Bell
                                             Assistant United States Attorney




                                            7
